Citation Nr: 1534366	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-42 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gout and arthritis of the knees, feet and low back.  

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for partial amputation of the left index finger. 

5.  Entitlement to service connection for residuals of a right ankle injury, to include arthritis.  

6.  Entitlement to service connection for residuals of a left ankle injury, to include arthritis. 

7.  Entitlement to service connection for a cardiovascular disability. 

8.  Entitlement to service connection for headaches. 
9.  Entitlement to service connection for a bilateral hearing loss disability. 

10.  Entitlement to service connection for a disability manifested by ear infections and swelling.

11.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to August 1973. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating action for the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO denied service connection for gout and arthritis of the knees, feet and low back; hypertension; hepatitis C; and, partial amputation of the left index finger.  The RO also denied entitlement to nonservice-connected pension.  The Veteran appealed this rating decision to the Board.  

This appeal also stems from a November 2012 rating action issued by the RO in Roanoke, Virginia.  By that rating action, the RO denied service connection for a bilateral hearing loss disability, a disability claimed as ear infections and swelling, bilateral ankle disability, cardiovascular disability,  and headaches.  The Veteran timely appealed this rating action to the Board.  

On VA Form 9, Veteran's substantive appeal, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on March 5, 2015, the Veteran checked the box indicating that he desired a hearing before a Veterans Law Judge to be held at the Board's Washington, DC office.  He then reported that he could not attend, because he was incarcerated.  Pursuant to 38 C.F.R. § 3.103(c)(1) (2014), "a claimant is entitled to a hearing at any time on any issue." Moreover, the Board notes that VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1 (j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board." 38 C.F.R. § 20.700(e).

The Veteran was scheduled for a Board videoconference hearing in July 2015.  Prior to the date of the scheduled hearing, the Veteran requested a postponement.  In July 2015, he expressly waived his right to a Board videoconference hearing.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is necessary prior to further appellate review of the claims.  The Board will discuss each of the reasons for remand separately in its analysis below. 

A.  Missing Evidence-Medical Records and Document from the Commonwealth of Virginia Department of Corrections 

Medical Records-At the close of a September 2010 handwritten statement to VA, the Veteran indicated that he had enclosed 21 pages of medical records.  These medical records, however, have not been associated with either the Veteran's physical claims files or uploaded to his Veterans Benefits Management System (VBMS) or Virtual VA electronic record.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  Accordingly, the Veteran must be contacted and asked to re-submit the 21 pages of medical records enclosed with his September 2010 statement to VA.  (See Veteran's September 2010 handwritten statement to VA, page (pg.) 2).  After obtaining adequate authorization, attempts must be made to obtain all outstanding private treatment records regarding the Veteran.

B.  Missing Virginia of Commonwealth of Virginia Department of Corrections Document

In the appealed November 2012 rating action, the RO referenced a "Document from the Commonwealth of Virginia Department of Corrections for the period from December 21, 2000 to December 4, 2008."  This document, however, has not been associated with the Veteran's physical claims files or VBMS or Virtual VA electronic records.  Thus, on remand, the RO should obtain a copy of the above-referenced missing document and upload it to the Veteran's VBMS electronic record.  

C.  VA examination-Hearing Loss Claim

The Veteran seeks service connection, in part, for bilateral hearing loss.  The Veteran was scheduled for an examination in conjunction with this claim.  However, according to November 2012 electronic mail from personnel at the Richmond, VA Medical Center (VAMC), the Veteran's place of incarceration at that time, Deerfield Correctional Center, did not have the audio equipment to perform the scheduled examination and it would not transfer the Veteran to a VA facility for  non-emergent care (e.g., examination).  Thus, the Richmond, Virginia VAMC reported that it would not be available to perform the requested audio examination until the Veteran was released from incarceration (the Veteran's release date according to the Virginia Department of Corrections' website is September 17, 2020).  According to a February 2011 statement from the Veteran, he was incarcerated at the Coffeewood Correctional Center, Mitchell, Virginia at the time of his scheduled audio examination.  (See Veteran's handwritten statement to VA, received in February 2011).  

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2014).  However, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995); VA's Adjudication Procedures Manual contains instructions on attempting to provide an examination for an incarcerated veteran.  See M21-1MR, Part III, Subpart iv, 3.A.11.d.
Therefore, the Board finds it necessary to remand the claim for service connection for an additional attempt consistent with Bolton and M21-1MR to afford the Veteran an examination in conjunction with his claim for service connection for a bilateral hearing loss disability.  

D.  Treatment Records-Coffeewood Correctional Facility

In a December 2010 statement to VA, the Veteran indicated that since he had been incarcerated, he had received treatment from 10 different health care clinicians at his various correctional institutions.  He maintained that the outstanding treatment records would contain documentation of his "problems."  The Board notes that treatment records from Keen Mountain, Deerfield and Coffeewood Correctional Centers, dated from 2001 to 2011, have been associated with the record.  As noted above, the Veteran is currently incarcerated at Coffeewood Correctional Center until September 17, 2020.  The RO attempted to obtain more recent treatment records of the Veteran from the Coffeewood Correctional Center; however, a response was not received.  As the appeal is being remanded for other development, the Board finds that an additional attempt for these records should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at the Coffeewood Correctional Center and request that he re-submit the 21 pages of medical records referenced by him in his September 2010 handwritten statement to VA.  If any of these records are not available, that fact must be annotated in the Veteran's VBMS electronic record.

2.  Obtain a copy of the "Document from the Commonwealth of Virginia Department of Corrections for the period from December 21, 2000 to December 4, 2008," referenced in the appealed November 2012 rating action and upload it to the Veteran's VBMS electronic record.  If a copy of this document cannot be obtained, associate a memorandum with the Veteran's VBMS electronic record documenting the steps which it took to obtain the above-cited document. 

3.  After securing the necessary authorization from the Veteran, obtain all clinical treatment records, dated from 2011 to the present, from the (Coffeewood Correctional Center, Mitchells, Virginia).  If these records are unavailable, that fact must be annotated in the Veteran's VBMS electronic record and provide the Veteran an opportunity to submit them.

4.  After the aforementioned development has been completed and any additional evidence has been associated with the record, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his claimed bilateral hearing loss disability.  The RO should contact the Veteran's current place of incarceration, Coffeewood Correctional Center, Mitchells, Virginia, and attempt to schedule him for an audiological examination at the correctional institution.  

If a VA examiner is unable perform the requested examination at the above-cited correctional institution, request that a qualified medical professional at the correctional institution perform the examination.  Should the correctional institution prove unwilling or unable to perform the examination, arrange for an appropriate VA examiner to review the claims folders, and the Veteran's VBMS and Virtual VA electronic records, and, to the extent possible, provide the requested medical information and opinions.  All scheduling efforts and requests to the correctional institution should be in writing and associated with the Veteran's VBMS electronic records. 

The claims folders and VBMS and Virtual VA electronic records must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder including the Veteran's account of symptomatology. 

An audiogram should be completed, and the results of such testing should be included in the examination report. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss disability identified on examination is causally related to the Veteran's period of active military service or any incident therein, including exposure to acoustic trauma (i.e, the Veteran served in light weapons infantry, according to his DD 214), as opposed to some other factor or factors, including aging or post-service noise exposure. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

5.  Finally, readjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and give the Veteran an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

